Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
3.	In response to the Applicant’s “In order for this combination of references to render the independent claims obvious, the combination of references must show, a) two transistors connected to one another in series configured and adapted to switch OFF or ON together; and b) a common gate drive operatively connected to the two transistors — DeBoy with previously cited Kim fails because there is no combination of Kim and DeBoy that discloses the above noted features, and without rendering DeBoy inoperable — Therefore, if Kim were modified with DeBoy, the common output is now related to two transistors that are connected in parallel, not in series. — Therefore, DeBoy does not provide a common output two transistors connected to one another in series configured and adapted to switch OFF or ON together — Accordingly, there is no possible switching pattern of DeBoy that would result in a common gate drive operatively connected to the two transistors of the load current regulator to provide a common output for PWM voltage control, where the two transistors are connected to one another in series configured and adapted to switch OFF or ON together.” The examiner respectfully disagrees. 
4.	The Examiner does not rely on Deboy to teach the two transistors connected in series to switch on and off together. The Examiner relies on Kim. Kim teaches (Fig. 2) two transistors (251 and 253) connected in series. The two transistors are turned both on or off by the controller 230. The Examiner relies on Deboy to teach a gate drive (circuit 45) that provides a PWM output. One skilled in the art would be modify Kim in view of Deboy to teach two transistors that are turned on and off together using PWM signals.

Claim Objections
5.	Claims 6 and 7 objected to because of the following informalities:  The claims depend on canceled claim 4. For examination, they are considered to depend on claim 1.

6.	Claims 15 and 16 objected to because of the following informalities:  The claims depend on 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3 5 – 7, 9, 10, 12, 14 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thrap (US6614231 B2) (herein after Thrap), further in view of Kim et al (US9634512B1) (herein after Kim et al), and further in view of Deboy et al (US2013/0009700A1) (herein after Deboy et al).
In Re Claim 1, Thrap teaches, a regenerative load system (Fig 1, col 2, ln 5-17; Examiner interpretation: circuit 10 and inverter 15 is the regenerative load system), comprising: a voltage input (Fig 2, col 2, ln 27-28: AC input 25, 30); a load current regulator (Fig 1, col 2, ln 7-10 (PFC) input rectifier circuit 10) electrically connected to the voltage input, — of the load current regulator — a fly back rectifier (Fig 1, col 2, ln 10-13 inverter 15) electrically connected to the load current regulator — and a current output (Fig 1, col 2, ln 10-17 AC output 90) electrically connected to the fly back rectifier.
Thrap fails to teach, wherein the load current regulator includes two transistors connected to one another in series configured and adapted to switch OFF together or ON together, synchronously; a common gate drive operatively connected to the two transistors — to provide a common output of the common gate drive for PWM voltage control of the two transistors; —, wherein the fly back rectifier includes two transistors connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier.
In analogous art Kim et al teaches, wherein the load current regulator (Fig. 2, UPS 200) includes two transistors (Fig 2, col 6, ln 59 The MOSFET switches 251 and 253) connected to one another in series configured and adapted to switch OFF together or ON together, synchronously (Fig 2, col 6, ln 67 – col 7, ln 1 – 2; Fig 2, col 7, ln 49 – 51; Examiner interpretation: controller 230 is a common gate drive that switches 251 and 253 ON and OFF synchronously); — wherein the fly back rectifier (Fig. 2, converter 240) includes two transistors (Fig. 2, switches 241 and 243) connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier (Fig. 2, Col. 6; Ln. 15 – 19 ; Examiner interpretation: switches 241 and 243 are not controlled with a PWM signal.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap to include transistors that are connected to one another in series configured and adapted to switch OFF or ON synchronously; and a fly back rectifier including two transistors connected in series and not controlled with a PWM signal taught by [Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]
Thrap in view of Kim et al fail to teach, a common gate drive operatively connected to the two transistors — to provide a common output of the common gate drive for PWM voltage control of the two transistors.
 	In analogous art, Deboy et al teaches, a common gate drive (Fig 4, drive circuit 45) operatively connected to the two transistors (Fig 4, para [0051] ; Examiner interpretation: 421 and 422 are the two transistors) — to provide a common output of the common gate drive for PWM voltage control of the two transistors (Fig 4, para [0051] ; Examiner interpretation: it would be obvious for one skilled in the art to provide a single common output from the controller to the transistors for providing a PWM signal.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a common gate drive operatively connected to the two transistors; to provide a common output of the common gate drive for PWM voltage control of the two transistors taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 3, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 1, which this claim depends on.
	Deboy et al further teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 421 - 424 A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include two transistors connected to one another in series taught by [Deboy et al:] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 421 - 424 on and off.]

	In Re Claim 5, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 4, which this claim depends on.
Deboy et al further teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 42 1-42 4. A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include two transistors connected to one another in series taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

	In Re Claim 6, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 4, which this claim depends on.
	Deboy et al further teaches, wherein, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off. (Fig 4, para [0053] the first and fourth switches 421, 424 are switched on and off synchronously, while the second and third switches 422, 423 are permanently switched off)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off  taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 7, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 4, which this claim depends on.
	Deboy et al further teaches, wherein each transistor of the fly back rectifier is operatively connected to a respective gate drive. (Fig 4, para [0051] the drive circuit 45 is configured to individually adjust the duty cycle of each of the drive signals S42 1- S42 4)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, each transistor of the fly back rectifier is operatively connected to a respective gate drive taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 9, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 1, which this claim depends on.
	Thrap further teaches, wherein the voltage input is AC. (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30)

	In Re Claim 10 Thrap teaches, a system for regeneratively testing electrically powered equipment (Fig 1; Examiner interpretation: the high efficiency electronic load (HEEL) is the system), the system comprising: a power source (Fig 2, col 2, ln 27-28: Examiner interpretation: the alternating current AC input is the power source); a unit under test (UUT) (Fig 2, UUT 5) having a voltage input (Fig 2, col 2, ln 27-28: AC input 25, 30) electrically connected to the power source; and a regenerative load system (RLS) (Fig 1, col 2, ln 5-17; Examiner interpretation: circuit 10 and inverter 15 is the regenerative load system) electrically connected to the UUT, comprising: a RLS voltage input (Fig 2, col 2, ln 27-28: AC input 25, 30) electrically connected to the UUT;Application No. 16/354,5444Docket No.: 1510801.995US1 a load current regulator (Fig 1, col 2, ln 7-10 (PFC) input rectifier circuit 10) electrically connected to the RLS voltage input, — of the load current regulator — a fly back rectifier (Fig 1, col 2, ln 10-13 inverter 15) electrically connected to the load current regulator, —; and a current output (Fig 1, col 2, ln 10-17 AC output 90) electrically connected to the fly back rectifier, wherein the current output is configured and adapted to provide current to at least one of the UUT or the power source. (Fig 1, col 2, ln 10-17; Examiner interpretation: output 90 (the current output) provides current (AC power 60) to UUT 5 (the UUT) and alternating current AC input (the power source).)
Thrap fails to teach, wherein the load current regulator includes two transistors connected to one another in series configured and adapted to switch OFF together or ON together, synchronously; a common gate drive operatively connected to the two transistors — to provide a common output of the common gate drive for PWM voltage control of the two transistors; — wherein the fly back rectifier includes two transistors connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier.
In analogous art, Kim et al teaches, wherein the load current regulator (Fig. 2, UPS 200) includes two transistors (Fig 2, col 6, ln 59 The MOSFET switches 251 and 253) connected to one another in series configured and adapted to switch OFF together or ON together, synchronously (Fig 2, col 6, ln 67 – col 7, ln 1 – 2; Fig 2, col 7, ln 49 – 51; Examiner interpretation: controller 230 is a common gate drive that switches 251 and 253 ON and OFF synchronously); — wherein the fly back rectifier (Fig. 2, converter 240) includes two transistors (Fig. 2, switches 241 and 243) connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier (Fig. 2, Col. 6; Ln. 15 – 19; Examiner interpretation: switches 241 and 243 are not controlled with a PWM signal.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap to include transistors that are connected to one another in series configured and adapted to switch OFF or ON synchronously; and a fly back rectifier including two transistors connected in series and not controlled with a PWM signal taught by [Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]
Thrap in view of Kim et al fail to teach, a common gate drive operatively connected to the two transistors — to provide a common output of the common gate drive for PWM voltage control of the two transistors.
 	In analogous art, Deboy et al teaches, a common gate drive (Fig 4, drive circuit 45) operatively connected to the two transistors (Fig 4, para [0051] ; Examiner interpretation: 421 and 422 are the two transistors) — to provide a common output of the common gate drive for PWM voltage control of the two transistors (Fig 4, para [0051]; Examiner interpretation: it would be obvious for one skilled in the art to provide a single common output from the controller to the transistors for providing a PWM signal.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a common gate drive operatively connected to the two transistors; to provide a common output of the common gate drive for PWM voltage control of the two transistors taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 12, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 10, which this claim depends on.
	Deboy et al further teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 42 1-42 4. A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include two transistors connected to one another in series taught by [Deboy et al:] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

	In Re Claim 14, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 13, which this claim depends on.
	Deboy et al further teaches, wherein the transistors are field effect transistors (FETs) connected to one another in series. (Fig 4, Fig 5A para [0056] Referring to FIG. 5A, which illustrates a first embodiment for implementing the switches, the switches may be implemented as MOSFETs, specifically as n-type MOSFETs. Electronic switch 42 in FIG. 5A represents an arbitrary one of the switches 42 1-42 4. A MOSFET, such as the n-type MOSFET illustrated in FIG. 5A has an integrated diode that is also illustrated in FIG. 5A. This diode is known as body diode and may act as a freewheeling element.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include two transistors connected to one another in series taught by [Deboy et al:] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.]

	In Re Claim 15, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 13, which this claim depends on.
	Deboy et al further teaches, wherein, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off. (Fig 4, para [0053] the first and fourth switches 421, 424 are switched on and off synchronously, while the second and third switches 422, 423 are permanently switched off)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, when a first of the two transistors of the fly back rectifier is on, a second transistor of the two transistors of the fly back rectifier is off  taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 16, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 13, which this claim depends on.
	Deboy et al further teaches, wherein each transistor of the fly back rectifier is operatively connected to a respective gate drive. (Fig 4, para [0051] the drive circuit 45 is configured to individually adjust the duty cycle of each of the drive signals S42 1- S42 4)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier where, each transistor of the fly back rectifier is operatively connected to a respective gate drive taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 17, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 10, which this claim depends on.
	Deboy et al further teaches, wherein the regenerative load system includes a gate drive operatively connected to the load current regulator for PWM voltage control. (Fig 4, para [0051] these control signals S42 1-S42 4 are provided by a drive circuit 45 dependent on the reference signals SREF received from the controller 5. The drive signal S42 1- S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1-42 4 on and off.)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a common gate drive operatively connected to a load current regulator for PWM voltage control taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In Re Claim 18, Thrap in view of Kim et al in view of Deboy et al teaches the limitations of claim 10, which this claim depends on.
	Thrap further teaches, wherein the voltage input is AC. (Fig 1, col 2, ln 5-7 Referring to FIG. 1, shown is a simplified diagram of a high efficiency electronic load (HEEL) with an alternating current AC input; Fig 2, col 2, ln 27-28 Power is applied to the UUT 5 through the AC input 25, 30)

	In Re Claim 19 Thrap teaches, a method for regeneratively testing electrically powered equipment (Fig 1, col 2, ln 5-17; Examiner interpretation: the method is used to power (UUT) 5), the method comprising: outputting a voltage (Fig 2, output voltage 75) with a unit under test (UUT) (Fig 2, UUT 5); receiving the voltage with a regenerative load system (Fig 1, col 2, ln 5-17; Examiner interpretation: circuit 10 and inverter 15 is the regenerative load system) electrically connected to the UUT; regulating current through a load current regulator (Fig 1, col 2, ln 7-10 (PFC) input rectifier circuit 10) —; and Application No. 16/354,5446Docket No.: 1510801.995US1receiving current in a voltage input (Fig 2, col 2, ln 27-28: AC input 25, 30) of at least one of a power source or the regenerative load system.
	Thrap fails to teach, regulating current through a load current regulator of the regenerative load system when both of two transistors of the load current regulator are in an ON position, wherein the two transistors of the load current regulator are connected to one another in series and are configured and adapted to switch OFF together or ON together, synchronously, based on a common output from a common gate drive operatively connected to the two transistors to provide for PWM voltage control of the two transistors.
	In analogous art, Kim et al teaches, regulating current through a load current regulator (Fig. 2, UPS 200) of the regenerative load system when both of two transistors (Fig 2, col 6, ln 59: The MOSFET switches 251 and 253) of the load current regulator are in an ON position  (Fig 2, col 7, ln 49 – 51; Examiner interpretation: MOSFET switches 251 and 253 (the transistors) turn on to regulate current in UPS 200 (the load current regulator)), wherein the two transistors of the load current regulator are connected to one another in series and are configured and adapted to switch OFF together or ON together, synchronously (Fig 2, col 6, ln 67 – col 7, ln 1 – 2; Fig 2, col 7, ln 49 – 51; Examiner interpretation: controller 230 is a common gate drive that switches 251 and 253 ON and OFF synchronously.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap to include transistors that are connected to one another in series configured and adapted to switch OFF or ON synchronously taught by [Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]
Thrap in view of Kim et al fail to teach, based on a common output from a common gate drive operatively connected to the two transistors to provide for PWM voltage control of the two transistors.
	In analogous art, Deboy et al teaches, based on a common output (Fig 4, Examiner interpretation: 421 and 422 are the two transistors) from a common gate drive (Fig 4, drive circuit 45) operatively connected to the two transistors to provide for PWM voltage control of the two transistors (Fig 4, para [0051]; Examiner interpretation: it would be obvious for one skilled in the art to provide a single common output from the controller to the transistors for providing a PWM signal.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al to include a common gate drive operatively connected to the two transistors; to provide a common output of the common gate drive for PWM voltage control of the two transistors taught by [:Deboy et al] because this will allow the transistors to be driven with a PWM signal [Deboy et al:[0051] The drive signal S42 1-S42 4 are pulse-width modulated (PWM) drive signals configured to switch the corresponding switch 42 1- 42 4 on and off.]

	In re claim 20, Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 19 which this claim depends on.
 	Deboy et al further teaches, further comprising allowing the current through a fly back rectifier. (Fig 2, col 2, ln 10-12 A high frequency switching inverter 15 has an input 85 coupled to the high voltage positive and negative DC voltage output 80)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include allowing the current through the fly back rectifier taught by [Deboy et al:] for the benefit of allowing AC voltage and current to be output [Deboy et al: [0048] It should be noted that, since the output voltage v2 and the output current i1 are alternating signals.]

	In re claim 21, Thrap in view of Kim et al in view of Deboy et al teach the limitations of claim 20 which this claim depends on.
	Kim et al further teaches, the method as recited in claim 20, wherein the fly back rectifier (Fig. 2, converter 240) includes two transistors (Fig. 2, switches 241 and 243) connected to one another in series and does not provide for PWM voltage control of the two transistors of the fly back rectifier. (Fig. 2, Col. 6; Ln. 15 – 19; Examiner interpretation: switches 241 and 243 are not controlled with a PWM signal.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Thrap in view of Kim et al in view of Deboy et al to include a fly back rectifier including two transistors connected in series and not controlled with a PWM signal taught by [Kim et al:] for the benefit of providing back-up power to a UPS when grid power is unavailable. [Kim et al: Col. 1, Ln. 21 – 25 As a result, an uninterrupted supply of power can be provided to the load. Frequently, such a UPS may provide power for a sufficient time for the powered load to perform operations needed to power down smoothly, such as a computer finishing its current tasks and saving data from those tasks to permanent memory.]

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickey (US 20170070056 A1) teaches, a regenerative load system.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868